DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 9, in the reply filed on April 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,197,569 to Healey et al. (hereinafter referred to as Healey).
	In regard to claim 1, as shown in figures 1A and 1B, Healey discloses an air filter medium (10, 10B). The fine fiber filtration layer (12, 12B) can be formed as a meltblown 
	In regard to claims 3 and 4, in the embodiment of figure 1B, the support layer “14B” can be considered to form the high-efficiency glass-containing filter layer. Therefore, the meltblown layer (12B) is the most upstream layer. It is noted that the examiner interprets “the most upstream layer” to be the most upstream layer of the recited layers. As the claim uses comprising language, it is not considered to preclude additional layers being upstream of the recited “most upstream layer”. The glass-containing layer (14B) is positioned between the melt-blown filter layer (12B) and the support layer (18B). 
	In regard to claim 5, the multi-component binder fibers in Healey can be a low melting point copolyester sheath and a higher melting point polyester core, as discussed in column 8 lines 20 – 22. 
	In regard to claim 6, as discussed in column 11 lines 63 – 67, the melt-blown layer can be electrostatically charged. 

	In regard to claim 8, the filter media of Healey includes all of the required structural features and is considered to inherently display a hydrostatic head of at least 10 inches of water. 
	In regard to claim 9, as shown in figures 1A and 1B, two or more of the layers are laminated together, as broadly recited in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Healey in view of US Patent Application Publication No. 2014/0033665 to Smithies et al. (hereinafter referred to as Smithies).
	Healey is discussed above in section 4. Healey discloses a melt-blown layer whose fibers are made with a hydrophobic material. Healey does not disclose coating the melt-blown layer and/or the support layer with a hydrophobic coating. Smithies also discloses a multiple layer air filter media (10), as shown on figure 1. As discussed in paragraph [0029], the third layer (16) is the upstream layer that protects the further layers. The third layer is coated with a hydrophobic and/or oleophobic coating to aid with mist, fog, agglomerating dust, and hydrocarbons. 
	It would have been obvious to one of ordinary skill in the art to modify Healey to form the upstream support layer (18) with a hydrophobic coating as suggested by Smithies in order to prevent mist, fog, or any type of moisture from passing through the filter media. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773